ORDER
PER CURIAM.
William Brueggemann, Arlene Brueg-gemann, Linda Ballowe, Don Wildt, Barb Wildt, Don Dowil, Cheryl Dowil, Don Hull, Jill Hull, Jack Laubinger, Mary Laubinger, Jeanie Epperson, Larry Gildehaus, and Carol Gildehaus (collectively “Landowners”) appeal from the entry of summary judgment in favor of Franklin County, the Franklin County Commission, Gene Scott, Les Bohle, Phyllis Reed, and Eastland Oaks, Inc. On appeal, Landowners challenge the rezoning of a 105-acre farm from a agricultural/non-urban classification to a residential development classification. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).